                                                                                             Electronically Filed - City of St. Louis - September 08, 2020 - 02:59 PM
Case: 4:20-cv-01728-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 1 of 5 PageID #: 5
                                                                              2022-CC09787


                     IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                   STATE OF MISSOURI

 DEBORAH BOSHANS,                                )
                                                 )
            Plaintiff,                           )
                                                 )      Cause No.
 vs.                                             )
                                                 )      Division No.
 SAFECO INSURANCE COMPANY                        )
 OF ILLINOIS,                                    )
                                                 )      Underinsured Motorist
 SERVE:             CSC- Lawyers                 )      In Excess of $25,000.00
                    Incorporating Service        )      but no more than $75,000.00
                    221 Bolivar St.              )
                    Jefferson City, MO 65101     )
                                                 )
            Defendant.                           )

                                  PETITION FOR DAMAGES

            COMES NOW, Plaintiff Deborah Boshans, by and through her counsel, and

 for her cause of action against Defendant Safeco Insurance Company of Illinois

 states as follows:

                         ALLEGATIONS COMMON TO ALL COUNTS

       1.       At the time of the acts complained of herein and at all times mentioned,

                Plaintiff Deborah Boshans (hereinafter “Plaintiff”) is an individual and

                resident of the state of Missouri.

       2.       That Defendant Safeco Insurance Company of Illinois (hereinafter

                “Defendant”) is now and was at all relevant times herein an insurance

                company duly authorized and licensed to do business in the State of

                Missouri.

       3.       That on or about January 11, 2016, Plaintiff was operating a vehicle

                travelling northbound on McCausland Avenue in the City of St. Louis,
                                                                                            Electronically Filed - City of St. Louis - September 08, 2020 - 02:59 PM
Case: 4:20-cv-01728-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 2 of 5 PageID #: 6




          Missouri, when Plaintiff’s vehicle was struck on the front left side by an

          underinsured driver travelling southbound on McCausland Avenue.

    4.    That the aforesaid collision was the direct and proximate result of the

          negligence and carelessness of said underinsured driver in the following

          respects to-wit:

          a)     Said driver was inattentive and failed to keep a careful lookout; or

          b)     Said driver failed to yield to Plaintiff’s vehicle; or

          c)     Said driver drove at a rate of speed above the applicable minimum

                 limit; or

          d)     Said driver failed to keep a safe distance between their vehicle and

                 the vehicle driven by Plaintiff; or

          e)     Said driver knew or by the highest degree of care could have

                 known that there was a reasonable likelihood of collision in time

                 thereafter to have stopped, and/or swerved, and/or slackened

                 speed, and/or sounded a warning, but driver failed to do so.

    5.    That as a direct and proximate result of the aforesaid negligence and

          carelessness of said underinsured driver, Plaintiff was caused to suffer

          injuries to her neck, upper back, shoulders, right leg, and the bones,

          joints, muscles, tendons, tissues, nerves, membranes, ligaments, skin and

          parts thereof were seriously bruised, contused, sprained, strained

          fractured, and made painful. That Plaintiff’s injuries are serious, painful,

          and disabling, and will continue to be so in the future. Plaintiff has incurred

          medical expenses in the approximate amount of $32,000.00 dollars and

          will incur additional medical expenses in the future. That plaintiff has

          suffered loss of income and earning capacity.
                                                                                         Electronically Filed - City of St. Louis - September 08, 2020 - 02:59 PM
Case: 4:20-cv-01728-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 3 of 5 PageID #: 7




    6.      That on January 11, 2016, Plaintiff was insured for the aforesaid

            mentioned occurrence by Defendant insurance company under a policy

            issued to the Plaintiff. That said policy contained underinsured motorist

            coverage. That said policy was in full force and effect on January 11,

            2016.

    7.      That Plaintiff has performed all conditions precedent under said insurance

            policy.

    8.      Venue is proper under §508.010.4

         WHEREFORE, Plaintiff prays judgment against Defendant, in an amount that

 is fair and reasonable in excess of Twenty-Five Thousand ($25,000.00) Dollars, but

 less than Seventy-Five Thousand ($75,000.00) Dollars together with her costs

 herein expended and for any other relief that this Court deems necessary and just.




                                            Respectfully submitted,


                                            MANDEL, MANDEL,
                                            MARSH, SUDEKUM, & SANGER


                                     By:    /s/ Daniel J. Marsh Jr.
                                            Daniel J. Marsh, #45807
                                            1010 Market Street, 8th Floor
                                            St. Louis, MO 63101
                                            PH: (314) 621-1701
                                            FX: (314) 621-4800
                                            dan@mandelmandel.com
             Case: 4:20-cv-01728-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 4 of 5 PageID #: 8
             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 2022-CC09787
REX M BURLISON                                                                                                          Special Process Server 1
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
DEBORAH BOSHANS                                                 DANIEL JOSEPH MARSH JR.                                 Special Process Server 2
                                                                1010 MARKET STREET
                                                                SUITE 850
                                                          vs.   ST. LOUIS, MO 63101                                     Special Process Server 3
Defendant/Respondent:                                           Court Address:
 SAFECO INSURANCE COMPANY OF                                    CIVIL COURTS BUILDING
ILLINOIS                                                        10 N TUCKER BLVD
Nature of Suit:                                                 SAINT LOUIS, MO 63101
CC Pers Injury-Vehicular                                                                                                     (Date File Stamp)

                                                Alias Summons in Civil Case
  The State of Missouri to: SAFECO INSURANCE COMPANY OF ILLINOIS
                            Alias:
 CSC LAWYERS INC SERVICE CO                                                                        COLE COUNTY
 221 BOLIVAR STREET
 JEFFERSON CITY, MO 65101
      COURT SEAL OF         You         are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                  November 10, 2020
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.


OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-15570            1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case.net: 2022-CC09787 - Docket Entries                                      Page 1 of 1
      Case: 4:20-cv-01728-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 5 of 5 PageID #: 9




                                                                                   Search for Cases by: Select Search Method...         
Judicial Links   |   eFiling   |   Help   |   Contact Us   |    Print                          GrantedPublicAccess     Logoff MIKEDMAYES

             2022-CC09787 - DEBORAH BOSHANS V SAFECO INSURANCE COMPANY OF
                                       IL (E-CASE)
  FV File Viewer

Click here to eFile on Case                 Sort Date Entries:                                      Display Options:
Click here to Respond to Selected Documents
                                                                                       Descending
                                                                                                                       All Entries      
                                                                                       Ascending


11/10/2020           Alias Summons Issued
                     Document ID: 20-SMCC-15570, for SAFECO INSURANCE COMPANY OF ILLINOIS.

10/19/2020           Alias Summons Requested
                     Alias Summons.
                         Filed By: DANIEL JOSEPH MARSH JR.
                         On Behalf Of: DEBORAH BOSHANS

09/22/2020           Jury Trial Scheduled
                        Scheduled For: 03/01/2021; 9:00 AM ; REX M BURLISON; City of St. Louis

09/11/2020           Summons Issued-Circuit
                     Document ID: 20-SMCC-13613, for SAFECO INSURANCE COMPANY OF ILLINOIS.

09/08/2020           Filing Info Sheet eFiling
                         Filed By: DANIEL JOSEPH MARSH JR.
                     Pet Filed in Circuit Ct
                     PETITION.
                        Filed By: DANIEL JOSEPH MARSH JR.
                        On Behalf Of: DEBORAH BOSHANS
                     Judge Assigned
Case.net Version 5.14.12                                       Return to Top of Page                                   Released 11/10/2020




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                        12/3/2020
